DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (US 2008/0162027) in view of Harumoto (US 2004/0193347) 
As to claim 1 Murphy discloses a method comprising: 
receiving, at a computing device coupled to a vehicle, first sensor data representative of an environment that includes an intersection, wherein a path of travel for the vehicle involves performance of a right turn at the intersection (Paragraph 125 “The sensors 103 are provided on or around the vehicle to sense objects, features, or any other item of interest in the vicinity of the vehicle and may be implemented, for example, with any combination of the following: a ladar device, a video camera, a stereo vision device, a radar device, an audio sensor, an ultrasonic sensor, etc. The sensors 103 are capable of independently or, through the use of some algorithm utilizing the sensors' data, recognizing objects such as, but not limited to, pedestrians, other vehicles, and road features such as curves.”, Paragraph 156 “If the vehicle will be turning right, the moving obstacle detection and prediction module 202 determines whether other vehicles or pedestrians are in the intended path of the vehicle (step 3406). If other vehicles or pedestrians are in the path of the vehicle, the system 100 returns to monitoring whether the light has turned green (step 3402). However, if there are no vehicles or pedestrians in the vehicle's path, the traffic rule enforcement module 205 commands the vehicle to proceed (step 3403).”); 
based on the first sensor data, detecting, by the computing device, a bicyclist positioned in a right lane relative to the vehicle and traveling on a trajectory toward the intersection(Paragraph 187 “First, the system 100 detects a bicycle lane (step 8201). The system 100 determines whether the vehicle's planned path crosses the bicycle lane (step 8202). If the vehicle's path does not cross the bicycle lane, the traffic rule enforcement module 205 prevents the vehicle from driving on the bicycle lane (step 8203). However, if the vehicle's path will cross the bicycle lane, the moving obstacle detection and prediction module 202 determines whether the bicycle lane is clear (step 8204). If the bicycle lane is not clear, the traffic rule enforcement module 205 prevents the vehicle from crossing it (step 8205). However, if the bicycle lane is clear, the traffic rule enforcement module 205 allows the vehicle to cross it as planned (step 8206).”); 
based on detecting the bicyclist positioned in the right lane relative to the vehicle and traveling on the trajectory toward the intersection, causing the vehicle to delay performance of the right turn at the intersection(Paragraph 187 “First, the system 100 detects a bicycle lane (step 8201). The system 100 determines whether the vehicle's planned path crosses the bicycle lane (step 8202). If the vehicle's path does not cross the bicycle lane, the traffic rule enforcement module 205 prevents the vehicle from driving on the bicycle lane (step 8203). However, if the vehicle's path will cross the bicycle lane, the moving obstacle detection and prediction module 202 determines whether the bicycle lane is clear (step 8204). If the bicycle lane is not clear, the traffic rule enforcement module 205 prevents the vehicle from crossing it (step 8205). However, if the bicycle lane is clear, the traffic rule enforcement module 205 allows the vehicle to cross it as planned (step 8206).”);; 
receiving, at the computing device, second sensor data representative of the environment that includes the intersection (Paragraph 122 “System 100, as shown in FIG. 1, includes a database 101 that stores data relating to features of a road network, a location detector 102 that detects a location of a vehicle within the road network, one or more sensors 103 that have the ability to sense an object in the vicinity of the vehicle, and a processing system 104 that controls operations of the vehicle.”); 
based on the second sensor data, detecting that the bicyclist passed through the intersection (Paragraph 187 “However, if the vehicle's path will cross the bicycle lane, the moving obstacle detection and prediction module 202 determines whether the bicycle lane is clear (step 8204). If the bicycle lane is not clear, the traffic rule enforcement module 205 prevents the vehicle from crossing it (step 8205). However, if the bicycle lane is clear, the traffic rule enforcement module 205 allows the vehicle to cross it as planned (step 8206).”, Paragraph 149 “The moving obstacle detection and prediction module 202 may determine the presence, speed and/or direction of other vehicles, bicycles, pedestrians and the like which are in the vicinity of the roundabout via the sensors 103. When the vehicle enters the roundabout, the traffic rule enforcement module 205 controls the vehicle to proceed in a counterclockwise direction.”); and 
Murphy  does not explicitly disclose based on detecting that the bicyclist passed through the intersection, causing the vehicle to perform the right turn at the intersection 
Harumoto teaches\ based on detecting that the bicyclist passed through the intersection, causing the vehicle to perform the right turn at the intersection (Paragraph 103 “another example, in a situation of turning to the right at an intersection, a person and a person on bicycle when turning to the right, a following vehicle, and a vehicle on side are selected as the "objects having the possibility of indirect collision with the own vehicle", to presume the possibility of indirect collision (for example, the probability of hitting the person when turning to the right at the current speed at the intersection) from the information relating to the position, speed and acceleration and deceleration speed of the own vehicle “, Paragraph 109 “On the other hand, the vehicle controller 12d controls the various kinds of equipment 50 and the output unit 30 corresponding to the determined danger level, so as to do nothing at danger level 1, to predict the danger of the vehicle for the driver at danger level 2, to warn the driver of the danger of the vehicle at danger level 3, to assist the operation of the driver to avoid the danger at danger level 4, and to forcibly control the action of the vehicle to avoid the danger at danger level 5.”).
	It would have been obvious to one of ordinary skill to modify Murphy to include the teachings of performing a turn when the vehicle detects a bicycle in its path.
As to claim 2 Murphy discloses a method further comprising: 
based on the first sensor data, detecting a pedestrian crossing the intersection; and wherein causing the vehicle to delay performance of the right turn at the intersection further comprises: causing the vehicle to delay performance of the right turn at the intersection based on detecting the pedestrian crossing the intersection (Paragraph 141).
As to claim 3 Murphy discloses a method further comprising: 
based on the second sensor data, detecting that the pedestrian completed crossing the intersection (Paragraph 141); and 
wherein causing the vehicle to perform the right turn at the intersection further comprises:
causing the vehicle to perform the right turn at the intersection further based on detecting that the pedestrian completed crossing the intersection (Paragraph 141).
As to claim 6 Murphy discloses a method wherein causing the vehicle to delay performance of the right turn at the intersection comprises: 
causing the vehicle to decrease speed as the vehicle approaches the intersection (Paragraph 141).
As to claim 7 Harumoto teaches a method wherein receiving first sensor data representative of the environment that includes the intersection comprises: 
receiving one or more images from a camera coupled to the vehicle (Paragraph 79).
	As to claim 8 the claim is interpreted and rejected as in claim 1.
As to claim 9 the claim is interpreted and rejected as in claim 2.
As to claim 10 the claim is interpreted and rejected as in claim 3.
As to claim 13 the claim is interpreted and rejected as in claim 6.
As to claim 14 the claim is interpreted and rejected as in claim 7.
As to claim 15 the claim is interpreted and rejected as in claim 1.
As to claim 16 the claim is interpreted and rejected as in claim 2.
As to claim 17 the claim is interpreted and rejected as in claim 3.
As to claim 20 the claim is interpreted and rejected as in claim 6.

Claims 4-5, 11-12, 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (US 2008/0162027) in view of Harumoto (US 2004/0193347) as applied to claim 1 above, and in further view of Goudy (US 2013/0015983)
	As to claim 4 Murphy discloses causing the vehicle to perform right at the intersection(Paragraph 156)
Murphy does not explicitly disclose obtaining a phase map that represents traffic cycle information for a traffic signal positioned at the intersection..
Goudy teaches obtaining a phase map that represents traffic cycle information for a traffic signal positioned at the intersection(Paragraph 43), and 
using the traffic cycle information for the traffic signal positioned at the intersection(Paragraph 73).
	It would have been obvious to one of ordinary skill to modify Murphy to include the teachings of using traffic cycle information for the purpose of controlling the vehicle based on the timing of the traffic lights.
As to claim 5 Goudy teaches a method wherein obtaining the phase map that represents traffic cycle information for the traffic signal positioned at the intersection comprises: 
transmitting an information request to a server; and receiving the phase map from the server based on the information request (Paragraph 15).
As to claim 11 the claim is interpreted and rejected as in claim 4.
As to claim 12 the claim is interpreted and rejected as in claim 5.
As to claim 18 the claim is interpreted and rejected as in claim 4.
As to claim 19 the claim is interpreted and rejected as in claim 5.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
10/19/2022